805 F.2d 1036
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.PETROLITE CORPORATION, Plaintiff-Appellant,v.BETZ LABORATORIES, INC., et al., Defendants-Appellees.  (84-273)BETZ LABORATORIES, INC., et al., Plaintiff-Appellees,v.PETROLITE CORPORATION, Defendant-Appellant.  (85-81)
No. 86-5712.
United States Court of Appeals, Sixth Circuit.
Oct. 13, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
Appellee Betz Laboratories, Inc.  ("Betz") moves to dismiss appellant Petrolite ("Petrolite") Corporation's appeal from the district court's order of May 8, 1986 granting partial summary judgment.  Petrolite filed a response in opposition and Betz filed a reply.


2
Petrolite argues that the order is final within the meaning of 28 U.S.C. Sec. 1291 even though it is not the last order in the case.   Gillespie v. United States Steel Corp., 379 U.S. 148, 152 (1964).  However, the Court concludes that the order does not present either unique facts, see Coopers & Lybrand v. Livesay, 437 U.S. 463, 477 n. 30 (1978), or a question of finality so close that a decision either way can be supported by equally strong arguments.   Tenneco Resins, Inc. v. Reeves Bros., Inc., 736 F.2d 1508 (Fed.Cir.1984);  In re Exennium, Inc., 715 F.2d 1401 (9th Cir.1983);  Cincinnati Gas & Elec. Co. v. Benjamin F. Shaw Co., 706 F.2d 155, 158 (6th Cir.1983).  Since the order was not certified for appellate review under either Rule 54(b), Federal Rules of Civil Procedure, or 28 U.S.C. Sec. 1292(b), the appeal must be dismissed.   Davidson Oil Country Supply Co., Inc. v. Klockner, Inc., 780 F.2d 1258, 1259-60 (5th Cir.1986);  Flynn v. Merrick, 776 F.2d 184, 185 (7th Cir.1985).  Therefore,


3
It is ORDERED that the motion to dismiss is granted.